DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.
Election/Restrictions
Species A, drawn to a lens assembly with a second lens having a convex surface facing the image side and a third lens having a concave surface facing the object side, remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/29/2019. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (U.S. PG-Pub No. 2019/0101725; hereinafter – “Jung”) in view of Asami et al. (U.S. Patent No. 8,248,715; hereinafter – “Asami’715”).
Regarding claim 19, Jung teaches (See Figs. 1-3) a wide-angle lens assembly consisting of:
a first lens (I) which is a meniscus lens with negative refractive power (See Figs. 1-3; Paragraphs 0007 and 0041; See also Tables 3-5 for Examples 1-3 on page 5 showing the claimed lens configuration);
a second lens (II) which is with positive refractive power and comprises a convex surface (3) facing an object side (See Figs. 1-3; Paragraphs 0007 and 0041; See also Tables 3-5 for Examples 1-3 on page 5 showing the claimed lens configuration);
a third lens (III) which is with positive refractive power and comprises a convex surface (7) facing an image side (See Figs. 1-3; Paragraphs 0007 and 0042; See also Tables 3-5 for Examples 1-3 on page 5 showing the claimed lens configuration);
a fourth lens (IV) which is with positive refractive power and comprises a convex surface (8) facing the object side (See Figs. 1-3; Paragraphs 0007 and 0044-0045; See also Tables 3-5 for Examples 1-3 on page 5 showing the claimed lens configuration); and
a fifth lens (V) which is with negative refractive power and comprises a concave surface (10) facing the object side and a convex surface (11) facing the image side (See Figs. 1-3; Paragraphs 0007 and 0044-0045; See also Tables 3-5 for Examples 1-3 on page 5 showing the claimed lens configuration);

wherein the wide-angle lens assembly satisfies:
                        
                            0.9
                            ≤
                            
                                
                                    f
                                
                                
                                    2
                                
                            
                            /
                            
                                
                                    f
                                
                                
                                    3
                                
                            
                            ≤
                            1.3
                        
                     (See e.g. Second Embodiment: f2/f3 = 3.34/3.33 = 1.00, within Applicant’s claimed range),
wherein f2 is an effective focal length of the second lens (See e.g. Table 4 for the second embodiment where f2 is calculated to be 3.34 mm from the values of R, D, and Nd for surfaces 3 and 4) and f3 is an effective focal length of the third lens (See e.g. Table 4 for the second embodiment where f3 is calculated to be 3.33 mm from the values of R, D, and Nd for surfaces 6 and 7).
Jung fails to explicitly disclose that the wide-angle lens assembly satisfies:
                
                    N
                    
                        
                            d
                        
                        
                            3
                        
                    
                    -
                    N
                    
                        
                            d
                        
                        
                            4
                        
                    
                    ≥
                    0.23
                
            ,
wherein Nd3 is an index of refraction of the third lens and Nd4 is an index of refraction of the fourth lens.
However, Asami’715 further teaches that Nd3 – Nd4 ≥ 0.23 (See e.g. Table 10 for Ex. 10: Nd3 – Nd4 = 0.3049, within Applicant’s claimed range), wherein Nd3 is an index of refraction of the third lens (C. 13, L. 30-40; See Table 10 for Ex. 10 where Nd3 is given to be 1.9229) and Nd4 is an index of refraction of the fourth lens (See Table 10 for Ex. 10 where Nd4 is given to be 1.6180).
Asami’715 teaches these values of the refractive indices and more broadly teaches increasing the refractive index of the third lens to satisfy Nd3 – Nd4 ≥ 0.182 as it “it is advantageous to correct lateral chromatic aberration” and “to ensure the edge of the third lens” (C. 13, L. 33-48) in order “to provide an imaging lens capable of improving environmental resistance without deteriorating lens 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the wide-angle lens assembly of Jung such that Nd3 – Nd4 ≥ 0.23 as in Asami’715 as it “it is advantageous to correct lateral chromatic aberration” and “to ensure the edge of the third lens” in order “to provide an imaging lens capable of improving environmental resistance without deteriorating lens performance or without causing an increase in manufacturing costs, and an imaging apparatus using the imaging lens,” as taught by Asami’715 (C. 2, L. 8-13; C. 13, L. 33-48), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 12, Jung in view of Asami’715 teaches the wide-angle lens assembly as claimed in claim 19, as above.
Jung further teaches that the wide-angle lens assembly satisfies:
                        
                            A
                            A
                            G
                            /
                            T
                            T
                            L
                            ≥
                            0.55
                        
                     (See e.g. Second Embodiment: AAG/TTL = 4.67/7.90 = 0.59, within Applicant’s claimed range),
wherein AAG is a total air interval from the first lens to an image plane along the optical axis (See e.g. Table 4 for the second embodiment where AAG is calculated to be 4.67 mm from the values of D for surfaces 2, 4, S1, 7, 9, 11, and 13) and TTL is an interval from an object side surface of the first lens 
Regarding claim 20, Jung in view of Asami’715 teaches the wide-angle lens assembly as claimed in claim 19, as above.
Jung further teaches that the first lens (I) further comprises a convex surface (1) facing the object side and the fourth lens (IV) further comprises a convex surface (9) facing the image side (See Figs. 1-3; Paragraphs 0007 and 0041-0045; See also Tables 3-5 for Examples 1-3 on page 5 showing the claimed lens configuration).
Regarding claim 21, Jung in view of Asami’715 teaches the wide-angle lens assembly as claimed in claim 19, as above.
Jung fails to explicitly disclose that Vd4 – Vd3 ≥ 20, wherein Vd3 is an Abbe number of the third lens and Vd4 is an Abbe number of the fourth lens.
However, Asami’715 teaches an imaging lens and imaging apparatus comprising five lenses wherein Vd4 – Vd3 ≥ 20 (See e.g. Table 10 for Ex. 10: Vd4 – Vd3 = 44.4, within Applicant’s claimed range) wherein Vd3 is an Abbe number of the third lens (C. 5, L. 6-19; C. 13, L. 41 – C. 14, L. 9; See Table 10 for Ex. 10 where Vd3 is given to be 18.9), and Vd4 is an Abbe number of the fourth lens (C. 5, L. 6-19; C. 13, L. 41 – C. 14, L. 9; See Table 10 for Ex. 10 where Vd4 is given to be 63.3).
More broadly, Asami’715 teaches that Vd4 – Vd3 ≥ 0 (C. 2, L. 31-45; C. 5, L. 10-19; C. 13, L. 41-48; C. 14, L. 1-9) “so lateral chromatic aberration can be satisfactorily corrected” and “longitudinal chromatic aberration and lateral chromatic aberration can be satisfactorily corrected” (C. 5, L. 10-19). Asami’715 teaches these selections of Abbe numbers in order “to provide an imaging lens capable of improving environmental resistance without deteriorating lens performance or without causing an increase in manufacturing costs, and an imaging apparatus using the imaging lens” (C. 2, L. 8-13).
4 – Vd3 ≥ 20 as in Asami’715 “so lateral chromatic aberration can be satisfactorily corrected” and “longitudinal chromatic aberration and lateral chromatic aberration can be satisfactorily corrected” in order “to provide an imaging lens capable of improving environmental resistance without deteriorating lens performance or without causing an increase in manufacturing costs, and an imaging apparatus using the imaging lens,” as taught by Asami’715 (C. 2, L. 8-13; C. 5, L. 10-19), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Asami’715 as applied to claim 19 above, and further in view of Chen et al. (U.S. PG-Pub No. 2017/0168264; hereinafter – “Chen”).
Regarding claim 22, Jung in view of Asami’715 teaches the wide-angle lens assembly as claimed in claim 19, as above.
Jung further teaches that the fourth lens (IV) and the fifth lens (V) are cemented (See Figs. 1-3; Paragraphs 0016, 0026, and 0045) and the wide-angle lens assembly further comprises a stop (S1) disposed between the first lens and the fifth lens (See Figs. 1-3; Paragraphs 0022-0023, 0031, and 0048).
Jung and Asami’715 fail to explicitly disclose that the stop is disposed between the first lens and the second lens.

Chen teaches the stop located between the first lens and the second lens “to favorably reduce the amount of stray light and thereby to improve the image quality” (Paragraph 0061) and as “such a configuration is advantageous with a wide field of view” (Paragraph 0044).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the wide-angle lens assembly of Jung such that the aperture stop is located between the first and second lens as in Chen “to favorably reduce the amount of stray light and thereby to improve the image quality” and as “such a configuration is advantageous with a wide field of view,” as in Chen (Paragraphs 0044 and 0061), and since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  The rearrangement in this case does not modify the operation of the device because the placement of the stop does not affect the optical characteristics of the lens assembly and Jung explicitly teaches that the location of the stop may vary (Paragraph 0048).
Claim(s) 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. PG-Pub No. 2015/0009580) in view of Asami’715.
Regarding claim 19, Lee teaches a wide-angle lens assembly consisting of:
a first lens (10) which is a meniscus lens with negative refractive power (See e.g. Figs. 1, 5, 9, and 13; Paragraphs 0008, 0031, and 0036; See also Tables for the first through fourth embodiments showing the claimed lens configuration);
a second lens (20) which is with positive refractive power and comprises a convex surface (21) facing an object side (See e.g. Figs. 1, 5, 9, and 13; Paragraphs 0008, 0031, 0033, and 0036; See also Tables for the first through fourth embodiments showing the claimed lens configuration);

a fourth lens (50) which is with positive refractive power and comprises a convex surface (51) facing the object side (See e.g. Figs. 1, 5, 9, and 13; Paragraphs 0008, 0031, 0033, and 0036; See also Tables for the first through fourth embodiments showing the claimed lens configuration); and
a fifth lens (60) which is with negative refractive power and comprises a concave surface (61) facing the object side and a convex surface (62) facing the image side (See e.g. Figs. 1, 5, 9, and 13; Paragraphs 0008, 0031, and 0033-0036; See also Tables for the first through fourth embodiments showing the claimed lens configuration – Examiner notes that Lee teaches the fifth lens having an inflection point on the aspheric image side surface, thus having a convex portion facing the image side);
wherein the first lens, the second lens, the third lens, the fourth lens, and the fifth lens are arranged in order from the object side to the image side along an optical axis (See e.g. Figs. 1, 5, 9, and 13; Paragraphs 0008, 0031, and 0036; See also Tables for the first through fourth embodiments showing the claimed lens configuration);
wherein the wide-angle lens assembly satisfies:
                        
                            0.9
                            ≤
                            
                                
                                    f
                                
                                
                                    2
                                
                            
                            /
                            
                                
                                    f
                                
                                
                                    3
                                
                            
                            ≤
                            1.3
                        
                     (See e.g. First Embodiment, Paragraph 0039: f2/f3 = 2.747/2.302 = 1.19, within Applicant’s claimed range),
wherein f2 is an effective focal length of the second lens (See e.g. Table in Paragraph 0039 for the first embodiment where f2 is calculated to be 2.747 mm from the values of the radius, thickness, and Nd for surfaces 21 and 22) and f3 is an effective focal length of the third lens (See e.g. Table in Paragraph 0039 for the first embodiment where f3 is calculated to be 2.302 mm from the values of the radius, thickness, and Nd for surfaces 41 and 42).
Lee fails to explicitly disclose that the wide-angle lens assembly satisfies:
                
                    N
                    
                        
                            d
                        
                        
                            3
                        
                    
                    -
                    N
                    
                        
                            d
                        
                        
                            4
                        
                    
                    ≥
                    0.23
                
            ,
wherein Nd3 is an index of refraction of the third lens and Nd4 is an index of refraction of the fourth lens.
However, Asami’715 further teaches that Nd3 – Nd4 ≥ 0.23 (See e.g. Table 10 for Ex. 10: Nd3 – Nd4 = 0.3049, within Applicant’s claimed range), wherein Nd3 is an index of refraction of the third lens (C. 13, L. 30-40; See Table 10 for Ex. 10 where Nd3 is given to be 1.9229) and Nd4 is an index of refraction of the fourth lens (See Table 10 for Ex. 10 where Nd4 is given to be 1.6180).
Asami’715 teaches these values of the refractive indices and more broadly teaches increasing the refractive index of the third lens to satisfy Nd3 – Nd4 ≥ 0.182 as it “it is advantageous to correct lateral chromatic aberration” and “to ensure the edge of the third lens” (C. 13, L. 33-48) in order “to provide an imaging lens capable of improving environmental resistance without deteriorating lens performance or without causing an increase in manufacturing costs, and an imaging apparatus using the imaging lens” (C. 2, L. 8-13).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the wide-angle lens assembly of Lee such that Nd3 – Nd4 ≥ 0.23 as in Asami’715 as it “it is advantageous to correct lateral chromatic aberration” and “to ensure the edge of the third lens” in order “to provide an imaging lens capable of improving environmental resistance without deteriorating lens performance or without causing an increase in manufacturing costs, and an imaging apparatus using the imaging lens,” as taught by Asami’715 (C. 2, L. 8-13; C. 13, L. 33-48), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), and since it has been held to be within the general skill of a worker in the In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 20, Lee in view of Asami’715 teaches the wide-angle lens assembly as claimed in claim 19, as above.
Lee further teaches that the first lens (10) further comprises a convex surface (11) facing the object side and the fourth lens (50) further comprises a convex surface (52) facing the image side (See e.g. Figs. 1, 5, 9, and 13; Paragraphs 0008, 0031, 0033, and 0036; See also Tables for the first through fourth embodiments showing the claimed lens configuration).
Regarding claim 21, Lee in view of Asami’715 teaches the wide-angle lens assembly as claimed in claim 19, as above.
Lee fails to explicitly disclose that Vd4 – Vd3 ≥ 20, wherein Vd3 is an Abbe number of the third lens and Vd4 is an Abbe number of the fourth lens.
However, Asami’715 teaches an imaging lens and imaging apparatus comprising five lenses wherein Vd4 – Vd3 ≥ 20 (See e.g. Table 10 for Ex. 10: Vd4 – Vd3 = 44.4, within Applicant’s claimed range) wherein Vd3 is an Abbe number of the third lens (C. 5, L. 6-19; C. 13, L. 41 – C. 14, L. 9; See Table 10 for Ex. 10 where Vd3 is given to be 18.9), and Vd4 is an Abbe number of the fourth lens (C. 5, L. 6-19; C. 13, L. 41 – C. 14, L. 9; See Table 10 for Ex. 10 where Vd4 is given to be 63.3).
More broadly, Asami’715 teaches that Vd4 – Vd3 ≥ 0 (C. 2, L. 31-45; C. 5, L. 10-19; C. 13, L. 41-48; C. 14, L. 1-9) “so lateral chromatic aberration can be satisfactorily corrected” and “longitudinal chromatic aberration and lateral chromatic aberration can be satisfactorily corrected” (C. 5, L. 10-19). Asami’715 teaches these selections of Abbe numbers in order “to provide an imaging lens capable of improving environmental resistance without deteriorating lens performance or without causing an increase in manufacturing costs, and an imaging apparatus using the imaging lens” (C. 2, L. 8-13).
4 – Vd3 ≥ 20 as in Asami’715 “so lateral chromatic aberration can be satisfactorily corrected” and “longitudinal chromatic aberration and lateral chromatic aberration can be satisfactorily corrected” in order “to provide an imaging lens capable of improving environmental resistance without deteriorating lens performance or without causing an increase in manufacturing costs, and an imaging apparatus using the imaging lens,” as taught by Asami’715 (C. 2, L. 8-13; C. 5, L. 10-19), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Claim(s) 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao (U.S. PG-Pub No. 2015/0092284) in view of Asami’715.
Regarding claim 19, Liao teaches a wide-angle lens assembly consisting of:
a first lens (3) which is a meniscus lens with negative refractive power (See Figs. 2-27, e.g. Fig. 10 for Example 3; Paragraphs 0009-0010 and 0053-0056);
a second lens (4) which is with positive refractive power and comprises a convex surface (41) facing an object side (See Figs. 2-27, e.g. Fig. 10 for Example 3; Paragraphs 0009, 0011, 0053-0054, and 0057);

a fourth lens (6) which is with positive refractive power and comprises a convex surface (61) facing the object side (See Figs. 2-27, e.g. Fig. 10 for Example 3; Paragraphs 0009, 0013, 0053-0054, and 0059); and
a fifth lens (7) which is with negative refractive power and comprises a concave surface (71) facing the object side and a convex surface (72) facing the image side (See Figs. 2-27, e.g. Fig. 10 for Example 3; Paragraphs 0009, 0014, 0053-0054, and 0060);
wherein the first lens, the second lens, the third lens, the fourth lens, and the fifth lens are arranged in order from the object side to the image side along an optical axis (See Figs. 2-27, e.g. Fig. 10 for Example 3; Paragraphs 0009-0014 and 0053-0060);
wherein the wide-angle lens assembly satisfies:
                        
                            0.9
                            ≤
                            
                                
                                    f
                                
                                
                                    2
                                
                            
                            /
                            
                                
                                    f
                                
                                
                                    3
                                
                            
                            ≤
                            1.3
                        
                     (See e.g. Fig. 11: f2/f3 = 2.121/1.738 = 1.22, within Applicant’s claimed range),
wherein f2 is an effective focal length of the second lens (See e.g. Fig. 11 where f2 is given to be 2.121) and f3 is an effective focal length of the third lens (See e.g. Fig. 11 where f3 is given to be 1.738).
Liao fails to explicitly disclose that the wide-angle lens assembly satisfies:
                
                    N
                    
                        
                            d
                        
                        
                            3
                        
                    
                    -
                    N
                    
                        
                            d
                        
                        
                            4
                        
                    
                    ≥
                    0.23
                
            ,
wherein Nd3 is an index of refraction of the third lens and Nd4 is an index of refraction of the fourth lens.
However, Asami’715 further teaches that Nd3 – Nd4 ≥ 0.23 (See e.g. Table 10 for Ex. 10: Nd3 – Nd4 = 0.3049, within Applicant’s claimed range), wherein Nd3 is an index of refraction of the third lens (C. 13, L. 30-40; See Table 10 for Ex. 10 where Nd3 is given to be 1.9229) and Nd4 is an index of refraction of the fourth lens (See Table 10 for Ex. 10 where Nd4 is given to be 1.6180).
3 – Nd4 ≥ 0.182 as it “it is advantageous to correct lateral chromatic aberration” and “to ensure the edge of the third lens” (C. 13, L. 33-48) in order “to provide an imaging lens capable of improving environmental resistance without deteriorating lens performance or without causing an increase in manufacturing costs, and an imaging apparatus using the imaging lens” (C. 2, L. 8-13).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the wide-angle lens assembly of Liao such that Nd3 – Nd4 ≥ 0.23 as in Asami’715 as it “it is advantageous to correct lateral chromatic aberration” and “to ensure the edge of the third lens” in order “to provide an imaging lens capable of improving environmental resistance without deteriorating lens performance or without causing an increase in manufacturing costs, and an imaging apparatus using the imaging lens,” as taught by Asami’715 (C. 2, L. 8-13; C. 13, L. 33-48), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 20, Liao in view of Asami’715 teaches the wide-angle lens assembly as claimed in claim 19, as above.
Lee further teaches that the first lens (3) further comprises a convex surface (31) facing the object side and the fourth lens (6) further comprises a convex surface (62) facing the image side (See Figs. 2-27, e.g. Fig. 10 for Example 3; Paragraphs 0009-0010, 0013, 0053-0056, and 0059).
Regarding claim 21, Liao in view of Asami’715 teaches the wide-angle lens assembly as claimed in claim 19, as above.
Liao fails to explicitly disclose that Vd4 – Vd3 ≥ 20, wherein Vd3 is an Abbe number of the third lens and Vd4 is an Abbe number of the fourth lens.
However, Asami’715 teaches an imaging lens and imaging apparatus comprising five lenses wherein Vd4 – Vd3 ≥ 20 (See e.g. Table 10 for Ex. 10: Vd4 – Vd3 = 44.4, within Applicant’s claimed range) wherein Vd3 is an Abbe number of the third lens (C. 5, L. 6-19; C. 13, L. 41 – C. 14, L. 9; See Table 10 for Ex. 10 where Vd3 is given to be 18.9), and Vd4 is an Abbe number of the fourth lens (C. 5, L. 6-19; C. 13, L. 41 – C. 14, L. 9; See Table 10 for Ex. 10 where Vd4 is given to be 63.3).
More broadly, Asami’715 teaches that Vd4 – Vd3 ≥ 0 (C. 2, L. 31-45; C. 5, L. 10-19; C. 13, L. 41-48; C. 14, L. 1-9) “so lateral chromatic aberration can be satisfactorily corrected” and “longitudinal chromatic aberration and lateral chromatic aberration can be satisfactorily corrected” (C. 5, L. 10-19). Asami’715 teaches these selections of Abbe numbers in order “to provide an imaging lens capable of improving environmental resistance without deteriorating lens performance or without causing an increase in manufacturing costs, and an imaging apparatus using the imaging lens” (C. 2, L. 8-13).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the wide-angle lens assembly of Lee such that Vd4 – Vd3 ≥ 20 as in Asami’715 “so lateral chromatic aberration can be satisfactorily corrected” and “longitudinal chromatic aberration and lateral chromatic aberration can be satisfactorily corrected” in order “to provide an imaging lens capable of improving environmental resistance without deteriorating lens performance or without causing an increase in manufacturing costs, and an imaging apparatus using the imaging lens,” as taught by Asami’715 (C. 2, L. 8-13; C. 5, L. 10-19), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), since it has been held that  In re Aller, 105 USPQ 233 (C.C.P.A. 1955), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Allowable Subject Matter
Claims 1-7, 9-11, 13, 15, and 17-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, Jung teaches (See Figs. 1-3) a wide-angle lens assembly consisting essentially of:
a first lens (I) which is a meniscus lens with negative refractive power (See Figs. 1-3; Paragraphs 0007 and 0041; See also Tables 3-5 for Examples 1-3 on page 5 showing the claimed lens configuration);
a second lens (II) which is with positive refractive power and comprises a convex surface (3) facing an object side (See Figs. 1-3; Paragraphs 0007 and 0041; See also Tables 3-5 for Examples 1-3 on page 5 showing the claimed lens configuration);
a third lens (III) which is with positive refractive power and comprises a convex surface (7) facing an image side (See Figs. 1-3; Paragraphs 0007 and 0042; See also Tables 3-5 for Examples 1-3 on page 5 showing the claimed lens configuration);
a fourth lens (IV) which is with positive refractive power and comprises a convex surface (8) facing the object side (See Figs. 1-3; Paragraphs 0007 and 0044-0045; See also Tables 3-5 for Examples 1-3 on page 5 showing the claimed lens configuration); and
a fifth lens (V) which is with negative refractive power and comprises a concave surface (10) facing the object side and a convex surface (11) facing the image side (See Figs. 1-3; Paragraphs 0007 and 0044-0045; See also Tables 3-5 for Examples 1-3 on page 5 showing the claimed lens configuration);

wherein the wide-angle lens assembly satisfies:
                        
                            A
                            A
                            G
                            /
                            T
                            T
                            L
                            ≥
                            0.55
                        
                     (See e.g. Second Embodiment: AAG/TTL = 4.67/7.90 = 0.59, within Applicant’s claimed range),
wherein AAG is a total air interval from the first lens to an image plane along the optical axis (See e.g. Table 4 for the second embodiment where AAG is calculated to be 4.67 mm from the values of D for surfaces 2, 4, S1, 7, 9, 11, and 13) and TTL is an interval from an object side surface of the first lens to the image plane along the optical axis (See e.g. Table 2 where TTL is given to be 7.90 mm for the second embodiment).
Jung fails to explicitly disclose that the wide-angle lens assembly satisfies:
                
                    N
                    
                        
                            d
                        
                        
                            3
                        
                    
                    -
                    N
                    
                        
                            d
                        
                        
                            4
                        
                    
                    ≥
                    0.23
                
            ,
wherein Nd3 is an index of refraction of the third lens and Nd4 is an index of refraction of the fourth lens.
However, Asami’715 further teaches that Nd3 – Nd4 ≥ 0.23 (See e.g. Table 10 for Ex. 10: Nd3 – Nd4 = 0.3049, within Applicant’s claimed range), wherein Nd3 is an index of refraction of the third lens (C. 13, L. 30-40; See Table 10 for Ex. 10 where Nd3 is given to be 1.9229) and Nd4 is an index of refraction of the fourth lens (See Table 10 for Ex. 10 where Nd4 is given to be 1.6180).
Asami’715 teaches these values of the refractive indices and more broadly teaches increasing the refractive index of the third lens to satisfy Nd3 – Nd4 ≥ 0.182 as it “it is advantageous to correct lateral chromatic aberration” and “to ensure the edge of the third lens” (C. 13, L. 33-48) in order “to provide an imaging lens capable of improving environmental resistance without deteriorating lens 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the wide-angle lens assembly of Jung such that Nd3 – Nd4 ≥ 0.23 as in Asami’715 as it “it is advantageous to correct lateral chromatic aberration” and “to ensure the edge of the third lens” in order “to provide an imaging lens capable of improving environmental resistance without deteriorating lens performance or without causing an increase in manufacturing costs, and an imaging apparatus using the imaging lens,” as taught by Asami’715 (C. 2, L. 8-13; C. 13, L. 33-48), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Jung and Asami’715 fail to teach or reasonably suggest that the wide-angle lens assembly satisfies: 1.2 ≤ |f1/f| ≤ 1.6, wherein f1 is an effective focal length of the first lens and f is an effective focal length of the wide-angle lens assembly.
Thus, the prior art of record, taken alone or in combination, fails to teach the combined details of claim 1, specifically including the limitation: “the wide-angle lens assembly satisfies: 1.2 ≤ |f1/f| ≤ 1.6, wherein f1 is an effective focal length of the first lens and f is an effective focal length of the wide-angle lens assembly.”
Regarding claim 18, Jung teaches (See Figs. 1-3) a wide-angle lens assembly consisting essentially of:

a second lens (II) which is with positive refractive power and comprises a convex surface (3) facing an object side (See Figs. 1-3; Paragraphs 0007 and 0041; See also Tables 3-5 for Examples 1-3 on page 5 showing the claimed lens configuration);
a third lens (III) which is with positive refractive power and comprises a convex surface (7) facing an image side (See Figs. 1-3; Paragraphs 0007 and 0042; See also Tables 3-5 for Examples 1-3 on page 5 showing the claimed lens configuration);
a fourth lens (IV) which is with positive refractive power and comprises a convex surface (8) facing the object side (See Figs. 1-3; Paragraphs 0007 and 0044-0045; See also Tables 3-5 for Examples 1-3 on page 5 showing the claimed lens configuration); and
a fifth lens (V) which is with negative refractive power and comprises a concave surface (10) facing the object side and a convex surface (11) facing the image side (See Figs. 1-3; Paragraphs 0007 and 0044-0045; See also Tables 3-5 for Examples 1-3 on page 5 showing the claimed lens configuration);
wherein the first lens, the second lens, the third lens, the fourth lens, and the fifth lens are arranged in order from the object side to the image side along an optical axis (See Figs. 1-3; Paragraphs 0007 and 0041-0045; See also Tables 3-5 for Examples 1-3 on page 5 showing the claimed lens configuration);
wherein the wide-angle lens assembly satisfies:
                        
                            A
                            A
                            G
                            /
                            T
                            T
                            L
                            ≥
                            0.55
                        
                     (See e.g. Second Embodiment: AAG/TTL = 4.67/7.90 = 0.59, within Applicant’s claimed range),
wherein AAG is a total air interval from the first lens to an image plane along the optical axis (See e.g. Table 4 for the second embodiment where AAG is calculated to be 4.67 mm from the values of D for surfaces 2, 4, S1, 7, 9, 11, and 13) and TTL is an interval from an object side surface of the first lens 
Jung fails to explicitly disclose that Vd4 – Vd3 ≥ 20, wherein Vd3 is an Abbe number of the third lens and Vd4 is an Abbe number of the fourth lens.
However, Asami’715 teaches an imaging lens and imaging apparatus comprising five lenses wherein Vd4 – Vd3 ≥ 20 (See e.g. Table 10 for Ex. 10: Vd4 – Vd3 = 44.4, within Applicant’s claimed range) wherein Vd3 is an Abbe number of the third lens (C. 5, L. 6-19; C. 13, L. 41 – C. 14, L. 9; See Table 10 for Ex. 10 where Vd3 is given to be 18.9), and Vd4 is an Abbe number of the fourth lens (C. 5, L. 6-19; C. 13, L. 41 – C. 14, L. 9; See Table 10 for Ex. 10 where Vd4 is given to be 63.3).
More broadly, Asami’715 teaches that Vd4 – Vd3 ≥ 0 (C. 2, L. 31-45; C. 5, L. 10-19; C. 13, L. 41-48; C. 14, L. 1-9) “so lateral chromatic aberration can be satisfactorily corrected” and “longitudinal chromatic aberration and lateral chromatic aberration can be satisfactorily corrected” (C. 5, L. 10-19). Asami’715 teaches these selections of Abbe numbers in order “to provide an imaging lens capable of improving environmental resistance without deteriorating lens performance or without causing an increase in manufacturing costs, and an imaging apparatus using the imaging lens” (C. 2, L. 8-13).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the wide-angle lens assembly of Jung such that Vd4 – Vd3 ≥ 20 as in Asami’715 “so lateral chromatic aberration can be satisfactorily corrected” and “longitudinal chromatic aberration and lateral chromatic aberration can be satisfactorily corrected” in order “to provide an imaging lens capable of improving environmental resistance without deteriorating lens performance or without causing an increase in manufacturing costs, and an imaging apparatus using the imaging lens,” as taught by Asami’715 (C. 2, L. 8-13; C. 5, L. 10-19), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), since it has been held that  In re Aller, 105 USPQ 233 (C.C.P.A. 1955), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Jung and Asami’715 fail to teach or reasonably suggest that the wide-angle lens assembly satisfies: 1.2 ≤ |f1/f| ≤ 1.6, wherein f1 is an effective focal length of the first lens and f is an effective focal length of the wide-angle lens assembly.
Thus, the prior art of record, taken alone or in combination, fails to teach the combined details of claim 1, specifically including the limitation: “the wide-angle lens assembly satisfies: 1.2 ≤ |f1/f| ≤ 1.6, wherein f1 is an effective focal length of the first lens and f is an effective focal length of the wide-angle lens assembly.”
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, Jung in view of Asami’715 teaches the wide-angle lens assembly as claimed in claim 19, respectively, as above.
Jung and Asami’715 fail to teach or reasonably suggest that the wide-angle lens assembly satisfies: 1.2 ≤ |f1/f| ≤ 1.6, wherein f1 is an effective focal length of the first lens and f is an effective focal length of the wide-angle lens assembly.
Thus, the prior art of record, taken alone or in combination, fails to teach the combined details of claim 8, specifically including the limitation: “the wide-angle lens assembly satisfies: 1.2 ≤ |f1/f| ≤ 1.6, 1 is an effective focal length of the first lens and f is an effective focal length of the wide-angle lens assembly.”
Response to Arguments
Applicant’s arguments, see pages 11-12, filed 12/15/2020, with respect to the rejection(s) of claim(s) 19 under 35 U.S.C. 103 over Jung, Lee, or Liao in view of Asami’715 have been fully considered but are not persuasive.
Applicant argues that “the claim has been amended in closed-ended form” and “all of the embodiments of Asami’715 disclose 6 elements,” and as a result “the present application cannot be inspired by Asami '715 to choose two lenses arbitrarily and make its refractive index difference satisfies the conditional formula: Nd3 -Nd4 > 0.23 in order to design a wide-angle lens assembly, the rejection reason is based on hindsight rationale and unlimited generalizations.” However, Examiner respectfully disagrees.
With regards to the closed-ended language of the claim, Examiner respectfully submits that Asami’715 is utilized as a secondary reference only for teaching that the recited refractive indices would have been obvious to one having ordinary skill in the art. Each of Jun, Lee, and Liao explicitly teaches systems consisting of five elements, reading on the claimed construction. To be clear, Applicant merely argues that the secondary reference, Asami’715, does not consist of five elements, and does not address the combination of references, including the primary references, Jung, Lee, Asami’572, and Liao, which all teach five lens systems.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner notes that in each of the rejections, Asami’715 is not relied upon for teaching the five lens configuration. To the contrary, each of the primary references, Jung, Lee, Asami’572, and Liao, teach the recited five lens configuration, and are relied upon for teaching these limitations. 
With regards to the argument that the combination of references “is based on hindsight rationale and unlimited generalizations,” it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Moreover, In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as detailed previously and above, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the wide-angle lens assembly of Jung or Asami’572 such that Nd3 – Nd4 ≥ 0.23 as in Asami’715 as it “it is advantageous to correct lateral chromatic aberration” and “to ensure the edge of the third lens” in order “to provide an imaging lens capable of improving environmental resistance without deteriorating lens performance or without causing an increase in manufacturing costs, and an imaging apparatus using the imaging lens,” as taught by Asami’715 (C. 2, L. 8-13; C. 13, L. 33-48), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Finally, Examiner respectfully that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). As such, given the motivation provided from Asami’715 for choosing the recited refractive indices, and the common knowledge to one of ordinary skill in the art at the time the invention was filed, one could have clearly selected a required material meeting the claimed refractive indices while optimizing the optical system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896